Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Eugene M. Fahey, J.), entered August 22, 2005. The order and judgment, insofar as appealed from, granted the motion of defendant Colonial Surety Company for summary judgment and denied that part of the cross motion of plaintiff for partial summary judgment against that defendant.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Loafin’ Tree Rest. v Pardi [appeal No. 1], 162 AD2d 985 [1990]). Present—Martoche, J.P., Smith, Centra, Lunn and Peradotto, JJ.